


Exhibit 10.5


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT




This First Amendment to Employment Agreement (“First Amendment”), is made by and
between Mary Berner (“Employee”) and Cumulus Media Inc. (“Company”) on the 30th
day of March, 2016 (the “Amendment Effective Date”).


WHEREAS, Employee and Company are parties to that certain Employment Agreement
dated September 29, 2015 (“Agreement”);


WHEREAS, the Parties wish to modify the terms of the Agreement in accordance
with the terms hereof; and


WHEREAS, this First Amendment, once executed by the Parties, shall be
incorporated into the Agreement and shall have the same force and effect as if
it were part of the original Agreement between the Parties.


NOW THEREFORE, the Parties in consideration of the mutual promises set forth
herein, hereby agree as follows:


1.
The first recital of the Agreement is deleted in its entirety and the following
is inserted in lieu thereof:



“WHEREAS, the Company desires to employ the Executive in the capacity of
President and Chief Executive Officer, and the Executive desires to be so
employed.”


2.
The first sentence of Section 3(a) of the Agreement is deleted in its entirety
and the following is inserted in lieu thereof:



“During the Term, the Executive shall, pursuant to the terms of this Agreement,
serve as President and Chief Executive Officer of the Company, and shall report
directly to the Board of Directors of the Company (the “Board”).”


3.
The second sentence of Section 3(b) of the Agreement is amended to add the words
“President and ” before the words “Chief Executive Officer”.



4.
All capitalized terms used herein, unless given specific definitions in this
First Amendment shall have the definition ascribed to such terms in the
Agreement.



Except as expressly amended hereby, the Agreement shall remain in full force and
effect in accordance with its terms.


This First Amendment may be executed in any number of counterparts, each of
which when taken together shall constitute one and the same original instrument.


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this First Amendment the day and year indicated herein.








--------------------------------------------------------------------------------




COMPANY    
                        
By:
 
/s/ Richard S. Denning
 
 
Richard S. Denning
 
 
Title: Senior Vice President, Secretary and General Counsel



EXECUTIVE
                        
By:
 
/s/ Mary G. Berner
 
 
Mary G. Berner

        




